UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2010 Commission File No. 000-51229 STRATUM HOLDINGS, INC. (Exact Name of Registrant as specified in its charter) Nevada 51-0482104 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) Three Riverway, Suite 1590 Houston, Texas (Address of principal executive offices) (zip code) (713) 479-7050 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: [X] No: [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: [ ] No: [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filerNon-accelerated filerSmaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] The number of shares outstanding of Common Stock, par value $.01 per share, as of August 10, 2010 was 2,655,738shares. STRATUM HOLDINGS, INC. FORM 10-Q JUNE 30, 2010 INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 (Unaudited) 3 Consolidated Statements of Operations for the three months ended June 30, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Operations for the six months ended June 30, 2010 and 2009 (Unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 - 2 - STRATUM HOLDINGS, INC. Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable Prepaid expenses and other Total current assets Property and equipment: Oil and gas properties, evaluated (full cost method) Other property and equipment Less:Accumulated depreciation, depletion & amortization ) ) Net property and equipment Other assets: Goodwill (less impairment allowance of $3,400,000) Other assets Total other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Current portion of long-term debt - stockholders $ $ Current portion of long-term debt - others Accounts payable Accrued liabilities Fair value of oil and gas derivatives Total current liabilities Long-term debt, net of current portion Deferred income taxes Asset retirement obligations Total liabilities Stockholders’ equity (deficit): Preferred stock, $.01 par value per share, 1,000,000 shares authorized, none issued - - Common stock, $.01 par value per share, 5,000,000 shares authorized, 2,655,738 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Accumulated foreign currency translation adjustment ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to consolidated financial statements. - 3 - STRATUM HOLDINGS, INC. Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Revenues: Energy services $ $ Oil and gas sales Other Expenses: Energy services Lease operating expense Depreciation, depletion & amortization Workover expense Selling, general and administrative Operating income (loss) ) Other income (expense): Interest expense ) ) Gain (loss) on oil and gas derivatives ) Loss from continuing operations before income taxes ) ) Benefit for income taxes Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted See accompanying notes to consolidated financial statements. - 4 - STRATUM HOLDINGS, INC. Consolidated Statements of Operations (Unaudited) Six Months Ended June 30, Revenues: Energy services $ $ Oil and gas sales Other Expenses: Energy services Lease operating expense Depreciation, depletion & amortization Impairment of acquisition goodwill - Workover expense Selling, general and administrative Operating loss ) ) Other income (expense): Interest expense ) ) Gain on debt extinguishment - Gain (loss) on oil and gas derivatives ) Income (loss) from continuing operations before income taxes ) Benefit (provision) for income taxes ) Net income (loss) from continuing operations ) Discontinued operations, net of tax - ) Net income (loss) $ $ ) Net income (loss) per share, basic and diluted Net income (loss) from continuing operations $ $ ) Discontinued operations - ) Net income (loss) $ $ ) Weighted average shares outstanding, basic and diluted See accompanying notes to consolidated financial statements. - 5 - STRATUM HOLDINGS, INC. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows provided by (used in) operating activities: Net income (loss) from continuing operations $ $ ) Adjustments to reconcile net income (loss) from continuing operations to cash provided by (used in) operations: Depreciation, depletion & amortization Impairment expense - Provision (benefit) for income taxes ) Stock based compensation Gain on debt extinguishment ) - Unrealized gain on oil and gas derivatives ) Changes in current assets and liabilities Other changes, net ) Net cash flows from continuing operations ) Net cash flows from discontinued operations - ) Total cash flows from operating activities ) Cash flows provided by (used in) investing activities: Decrease in restricted cash from sale of subsidiary Purchase of property and equipment ) ) Net cash flows from investing activities Cash flows provided by (used in) financing activities: Proceeds from long term debt - Payments of long term debt ) ) Net (payments) proceeds of stockholder advances ) ) Net cash flows from financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Supplemental cash flow data: Cash paid for interest $ $ Cash paid for income taxes - Supplemental financing activity: Gain on debt extinguishment - related party $ $ - See accompanying notes to consolidated financial statements. - 6 - STRATUM HOLDINGS, INC. Notes to Consolidated Financial Statements (Unaudited) (1)Basis of Presentation Interim Financial Information – The accompanying consolidated financial statements have been prepared by the Company without audit, in accordance with accounting principles generally accepted in the Unites States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.In the opinion of management, these consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to fairly state the financial position of the Company as of June 30, 2010, the results of its operations for the three month and six month periods ended June 30, 2010 and 2009, and cash flows for the six month periods ended June 30, 2010 and 2009.Certain prior year amounts have been reclassified to conform with the current year presentation.These financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2009. Reverse Stock Split – On December 17, 2009, the Company completed a Board of Directors approved 1-for-10 reverse stock split.Accordingly, all Common Stock share and per share amounts in the consolidated financial statements have been retroactively adjusted to reflect the reverse stock split. Changes in Accounting Principles – Effective January1, 2010, the Company adopted revised oil and gas reserve estimation standards. These standards allow the use of reliable technology in determining estimates of proved reserve quantities and require the use of a 12-month average price to estimate proved reserves. Adoption did not have a material impact on depreciation, depletion and amortization expense. Recently Issued Accounting Pronouncements – In April 2010, the FASB issued ASU 2010-14, “Accounting for Extractive Activities – Oil and Gas.”This update amends ASC 932-10-S99-1 to conform to the SEC’s recently issued final rules regarding amendments to current oil and gas reporting requirements.The Company’s adoption of ASU 2010-14 has had no impact on its financial position, results of operations or cash flows. (2)Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has reported substantial losses from continuing operations in the last two years and has a net working capital deficit in the amount of $5,731,754 (including bank borrowings described in Note 6).These factors, among others, indicate that the Company may be unable to continue as a going concern for a reasonable period of time.The consolidated financial statements do not contain any adjustments to reflect the possible future effects on the classification of assets or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. (3)Impairment Adjustment As of March 31, 2009, the Company recognized a non-cash impairment adjustment in the carrying value of the goodwill assigned to its Canadian Energy Services subsidiary, Decca Consulting, Ltd. (“Decca”), in the amount of $1,900,000. - 7 - This impairment adjustment was based on then current projections of Decca’s discounted future net cash flows and, based on the latest such projections, no further impairment has been recorded since that date through June 30, 2010.The Company did not recognize a tax benefit for this impairment adjustment in the six months ended June 30, 2009 because no temporary difference was recognized when the goodwill was initially established upon the acquisition of Decca in March 2007. (4)Discontinued Operations In March 2008, the Company sold the capital stock of its domestic Energy Services subsidiary, Petroleum Engineers, Inc. (“PEI”), to Hamilton Engineering, Inc. for a total sales price of $15.0 million.The Company applied the sales proceeds to the repayment of debt and other accrued obligations including the outstanding indebtedness of PEI under a revolving bank credit agreement in the amount of $3.2 million and unsecured seller debt and other liabilities in the amount of $4.5 million.The Company recognized a pre-tax gain from the sale of PEI in the first quarter of 2008 in the amount of $1,358,000, however, this amount was subsequently reduced in the first quarter of 2009 due to payment of an indemnified loss on accounts receivable in the amount of $39,000.This payment was recorded as a, net of tax, loss on discontinued operations of $25,000 in the six months ended June 30, 2009. The Company indemnified Hamilton with respect to certain other pre-sale contingencies of PEI for a two year period.In order to secure such indemnities, Hamilton withheld sales proceeds in a two-year escrow account in the amount of $1.6 million and a one-year tax reserve account in the amount of $1.5 million.The two-year indemnity period expired on March 12, 2010 with no indemnified losses being paid from the escrow account.Accordingly, the Company received the full amount of the escrow account at that time in the amount of $1,614,000, including accrued interest, and applied most of the proceeds to pay unsecured notes payable to certain related and unrelated parties (see Note 6).The escrow account, along with accrued interest thereon, was reflected as restricted cash on the consolidated Balance Sheet as of December 31, 2009. (5)Commodity Derivatives In May 2009, the Company entered into a commodity derivative contract with a major energy company covering a portion of CYMRI’s projected oil production.This contract consisted of a “put” option covering 2,000 barrels of oil per month for 16 months.In November 2009, the Company sold this contract back to the counterparty and entered into a new commodity derivative contract with the same counterparty.The new contract consists of a “costless collar,” with a floor price of $65 per barrel and a ceiling price of $90 per barrel, covering 2,000 barrels of oil per month for the calendar year 2010. The Company applies “mark to market” accounting to open derivative contract in accordance with ASC 815-20, “Accounting for Derivative Instruments and Hedging Activities”.The Company accounts for commodity derivative contracts as non-hedging transactions, as defined in ASC 815-20.Accordingly, changes in the fair value of such derivative contracts are reflected in current earnings in the period of the change.In the six months ended June 30, 2010 and 2009, the Company reported an unrealized derivative gain of $82,500 and an unrealized derivative loss of $97,388, respectively. - 8 - (6)Long Term Debt As of June 30, 2010 and December 31, 2009, the Company had the following long-term debt obligations: June 30, December 31, $25,000,000 line of credit with a bank, maturing on January 1, 2011, interest at 1.0% above prime payable monthly, secured by first lien on CYMRI, LLC’s oil and gas properties, with a declining borrowing base of $3,076,000 as of June 30, 2010 $ $ Notes payable to individuals and entities, incurred in acquisition of CYMRI, bearing interest at 10%, with principal and accrued interest due at extended maturity in March 2010, unsecured - $2,500,000 (Cdn) revolving line of credit with a bank, interest at 6.5% above Canadian prime payable monthly through extended maturity in September 2010, secured by accounts receivable of Canadian energy services business Notes payable to 2 individuals, incurred in acquisition of Decca Consulting, Ltd., bearing interest at 9%, payable in monthly installments of $30,099 (Cdn) from April 1, 2007 through March 31, 2012, unsecured Advances from stockholders, bearing interest at 10%, with principal and accrued interest due in March 2010, unsecured ($530,000 extended as of June 30, 2010 - see discussion below) Other short term notes for liability insurance and accrued payables, interest rates at 7% to 9% Current portion of long term debt - stockholders ) ) Current portion of long term debt - others ) ) $ $ Borrowings under the bank credit agreement secured by the oil and gas properties owned by CYMRI, LLC (“CYMRI”), a subsidiary in the Exploration & Production segment, are subject to a borrowing base, which is periodically redetermined, based on oil and gas reserves.The bank credit agreement requires maintenance of certain financial covenants regarding working capital, interest coverage level, total debt level, and the level of administrative expenses.The bank credit agreement does not require monthly principal payments so long as outstanding borrowings are less than a declining borrowing base.As of June 30, 2010, the borrowing base stood at $3,076,000, with the next monthly reductions, if any, not scheduled to begin before September 2010. As of June 30, 2010, CYMRI was in violation of certain financial covenants under the credit agreement.Due to the covenant violations as well as the scheduled maturity on January 1, 2011, we have reported the full amount of this debt in our current liabilities at June 30, 2010. - 9 - The Company has a second bank credit agreement, which is secured by accounts receivable of its Canadian Energy Services subsidiary, Decca.The credit agreement provides for a revolving borrowing base of 85% of qualifying accounts receivable and was amended in July 2010 to (i) reduce the maximum allowed borrowings from $4,000,000(Cdn) to $2,500,000 (Cdn), (ii) increase the annual interest rate to 6.5% above Canadian prime (2.5% as of June 30, 2010), and (iii) waive Decca’s non-compliance with certain provisions of the credit agreement not involving financial covenants.In conjunction with this amendment, the maturity of the credit agreement was also extended to September 30, 2010.We have also reported the full amount of this debt in our current liabilities at June 30, 2010. On March 12, 2010, the Company’s unsecured notes payable to certain related and unrelated parties became due and payable in the principal amount of $2,172,000.At that time, the Company reached an agreement with noteholders in the principal amount of $1,407,000 to accept a payment of 80% of the principal balance in full satisfaction of their unsecured notes payable.Accordingly, the Company fully extinguished the debt to these noteholders in March 2010 with principal payments totaling $1,125,000 resulting in a total gain of $551,000 on the forgiven principal and accrued interest.Of this amount, $112,000 was attributable to debt of a current shareholder, therefore, the Company credited the after-tax equivalent of $74,000 to Additional paid in capital and recognized a pre-tax gain on the remaining portion attributable to unrelated parties in the amount of $439,000. Another unsecured noteholder is a company owned by our Chairman and Chief Executive Officer and the Company also reached an agreement with that company in March 2010 to make a net principal payment of $265,000, in exchange for deferring the maturity of the remaining balance of $500,000 to a date to be mutually determined (an additional $30,000 was borrowed on the same terms in May 2010).The Company evaluated the application of ASC 470-50 and ASC 470-60 and concluded that the revised terms constituted a debt modification, rather than a debt extinguishment or a troubled debt restructuring. (7)Net Income (Loss) Per Share Basic income (loss) per common share is computed by dividing the net income or loss by the weighted average number of shares of common stock outstanding during the period.Diluted income (loss) per common share is computed by dividing net income or loss by the weighted average number of shares of common stock outstanding during the period and potentially dilutive common share equivalents, consisting of stock options and warrants, under the Treasury Stock Method. The effects of potential common stock equivalents are not included in computations when their effect is anti-dilutive.There were no dilutive common stock equivalents reflected in the determination of net income per share in the six month period ended June 30, 2010 as there were no outstanding in-the-money employee stock options in that period (see Note 8). (8)Stock-Based Compensation The Company has a stock-based compensation plan which was approved by the stockholders in October 2005 and amended in October 2006.Under the plan, a maximum of 240,000 shares may be awarded to directors and employees in the form of stock options, restricted stock or stock appreciation rights.The exercise price, terms and other conditions applicable to each stock option grant are generally determined by the Board of Directors.The exercise price of stock options is set on the grant date and may not be less than the fair market value of the Company’s Common Stock on that date.Option activity with directors and employees since January 1, 2009 were as follows (including options granted to directors outside of the plan): - 10 - Number Wtd.Avg. Wtd.Avg. Aggregate of Exercise Remaining Intrinsic Shares Price Term (Yrs.) Value Outstanding at January 1, 2009 $ Option activity - - Outstanding at December 31, 2009 Options forfeited ) ) Outstanding at June 30, 2010 $ $
